DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are subject to examination and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang (US Patent 10,469,317).

Regarding claims 21, 28 and 35, Jiang teaches a method for managing hybrid virtual network functions on a network (Jiang, see abstract, Techniques are described for dynamically adapting virtualized network functions (VNFs) to different target environments), comprising:
receiving a virtual network function (“VNF”) descriptor that specifies a multi-part VNF (Jiang, see column 2 lines 18-21, Extending the VNF descriptor to specify a device family for the described VNF to flexibly adapt the VNF to different , the multi-part VNF comprising a first VNF part and a second VNF part (Jiang, see column 8 lines 45-48, device profiles 28 encapsulate and organize the various types of implementation differences that may be applied to different types of VNF 23); and
deploying the multi-part VNF, including:
for the first VNF part, generating a container having at least one microservice executing in the container (Jiang, see column 13 lines 27-30, The identified device profile 28 may further define one or more configuration templates for configuring a VNF instance 23A and/or a virtual machine, container (such as, DOCKER container), or other NFVI for the VNF instance); and
for the second VNF part, deploying a virtual machine (“VM”) (Jiang, see column 13 lines 27-30, The identified device profile 28 may further define one or more configuration templates for configuring a VNF instance 23A and/or a virtual machine, container (such as, DOCKER container), or other NFVI for the VNF instance),
wherein the VNF descriptor specifies the at least one microservice and the VM (Jiang, see column 2 lines 18-21, Extending the VNF descriptor to specify a device family for the described VNF to flexibly adapt the VNF to different target VIMs and deployment environments).

Regarding claims 22, 29 and 36, Jiang teaches wherein the multi-part VNF is deployed to fulfill a service level agreement (“SLA”) requirement for a tenant of a slice-based network (Jiang, see column 8 lines 1-5, network service descriptor 25 may include one or more Physical Network Function Descriptor (PNFD) 33, each of which (if 

Regarding claims 23, 30 and 37, Jiang teaches wherein a container management platform deploys the container and the at least one microservice based on an occurrence of an event defined by the VNF descriptor (Jiang, see column 10 lines 3-6, While illustrated and described with respect to virtual machines, VNF instances 23A-23X may be executed by other operating environments, such as containers (e.g., a DOCKER container)).

Regarding claims 24, 31 and 38, Jiang teaches wherein deploying the multi-part VNF further includes determining at least one of a VNF placement, an addition of other VNFs, and a VNF teardown (Jiang, see column 17 lines 32-38, Controller 24 configures the instance of VNF 23A based on the configuration data obtained using the device profile (762). For example, based on the configuration data, controller 24 instantiates an instance of VNF 23A, applies a bootstrap configuration to VNF 23A, applies a traffic steering configuration to VNF 23A, and ties VNF 23A to a service chain to implement a network service).

Regarding claims 25 and 32, Jiang teaches further comprising:
receiving a request to create the multi-part VNF (Jiang, see column 7 lines 46-49, Controller 24 may obtain network descriptor 25 for network service 26 from a data 
based on the request, determining a requirement of where in a network to place the first and second VNF parts (Jiang, see column 17 lines 19-23, Controller 24, based on the device family 51 of VNFD 27 for VNF 23A and the VIM-type 410, identifies a device profile 28 for the executable package for VNF 23A (758). The identified device profile is usable for obtaining configuration data for VNF 23A); and
placing the first and second VNF parts according to the requirement (Jiang, see column 17 lines 32-38, Controller 24 configures the instance of VNF 23A based on the configuration data obtained using the device profile (762). For example, based on the configuration data, controller 24 instantiates an instance of VNF 23A, applies a bootstrap configuration to VNF 23A, applies a traffic steering configuration to VNF 23A, and ties VNF 23A to a service chain to implement a network service).

Regarding claims 26, 33 and 39, Jiang teaches further comprising:
determining, by a virtual infrastructure manager (“VIM”), a requirement for creating the multi-part VNF based on network performance (Jiang, see column 17 lines 11-18, The VNFD 27 includes a device family 51. Controller 24 determines an NFVI architecture (e.g., Contrail, AWS, Microsoft Azure) to host the VNF 23A, where the NFVI architecture is associated with a VIM-type 410 (754). That is, the VIM-type 410 corresponds to a type of NFVI for hosting the VNF instance 23A specified by NSD 25. Controller 24 obtains an executable package for VNF 23A identified by the VNFD 27 (756)),


Regarding claims 27, 34 and 40, Jiang teaches further comprising enforcing a policy defined by the VNF descriptor, wherein the VNF descriptor includes at least one of a virtual VNF link descriptor (“VVLD”), a virtual network function descriptor (“VNFD”), and a physical network function descriptor (“PNFD”) (Jiang, see column 7 lines 32-36, An example network service description is nsd, an example virtualized network function descriptor is vnfd, and an example data structure for indicating a network function topology is vnffgd (VNF Forwarding Graph), which are described in NFV MANO).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        
/SARGON N NANO/Primary Examiner, Art Unit 2457